Exhibit 10.19

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”) is made as of December 31, 2004,
between On Assignment, Inc., a Delaware corporation (the “Company”), and Ronald
W. Rudolph (“Mr. Rudolph”).

 

Recitals

 

A.                                   Mr. Rudolph currently serves as the
Executive Vice President, Finance and Chief Financial Officer of the Company.

 

B.                                     Mr. Rudolph has notified the Company of
his intent to retire from the Company as of the close of business on January 31,
2005.

 

C.                                     The Company desires to retain Mr.
Rudolph’s services for a transition period in accordance with the terms of this
Agreement.

 

NOW, THEREFORE, the parties intending to be legally bound hereby agree as
follows:

 

1.                                      Consulting.  As of February 1, 2005 (the
“Engagement Date”), the Company shall engage Mr. Rudolph to serve as an advisor
and consultant to the Company, and Mr. Rudolph shall accept such engagement, on
the terms and conditions of this Agreement.

 

2.                                      Term of Engagement.  The term of
Mr. Rudolph’s engagement hereunder (the “Term”) shall commence on the Engagement
Date and shall continue thereafter until the first anniversary of the Engagement
Date; provided, that the Term shall be renewable in additional one-year
increments upon mutual agreement of the parties.  Notwithstanding the foregoing,
Mr. Rudolph’s engagement hereunder may be terminated prior to its expiration in
accordance with the foregoing sentence (a) upon mutual agreement of the parties,
(b) by either party, in the event of the material breach of any of the
provisions of this Agreement by the other party; provided that the non-breaching
party has given the breaching party written notice of such material breach and
the breaching party has not cured, or cannot cure, such material breach within
ten (10) business days after receipt of such notice, or (c) by the Company, in
the event Mr. Rudolph becomes employed by a third party on a full-time (40 hours
per week or greater) basis.

 

--------------------------------------------------------------------------------


 

3.                                      Duties.

 

(a)                                  Mr. Rudolph shall, during the Term, be
available to the Company to provide advisory and consulting services relating to
investor relations, capital markets, strategic initiatives, accounting issues
and related matters as reasonably requested by the Company (collectively, the
“Services”).  Mr. Rudolph shall perform the Services consistent with the highest
professional standards in the industry.

 

(b)                                  The parties anticipate that Mr. Rudolph
will devote between 10 and 20 hours per week in the performance of the Services;
provided, however, that such time may be greater or less than currently
anticipated and may vary from week-to-week, depending upon the nature of the
Services being performed.  Nothing in this Agreement shall be construed as
limiting the ability of Mr. Rudolph to procure other employment or consulting
engagements, so long as such employment or engagements (i) are not with or by a
Restricted Business (as defined in Section 8(d) below), (ii) do not violate any
of the other covenants set forth in Section 8, and (iii) do not interfere with
his ability to devote sufficient time and attention to his performance of the
Services.

 

(c)                                  Mr. Rudolph shall report directly to Peter
Dameris, President and Chief Executive Officer of the Company, and such other
persons as Mr. Dameris may designate from time to time.

 

(d)                                  Mr. Rudolph shall perform the Services as
necessary from the Company’s corporate offices on such schedule as the Company
deems reasonably necessary, with travel as necessary depending on the
requirements of the Company and the Services.  The Company shall provide
Mr. Rudolph with access to office space and reasonable office support necessary
to perform the Services.  Mr. Rudolph shall devote a reasonable amount of time
to perform the Services to the best of his abilities and consistent with the
terms of this Agreement.  Within the scope of his duties, Mr. Rudolph shall
cooperate with the Company in the advancement of the best interests of the
Company and its Affiliates.  For purposes of this Agreement, the term
“Affiliate” means, with respect to any entity or person, any other person or
entity that, directly or indirectly, controls, is controlled by, or is under
common control with, such entity or person, where the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of an entity, whether through the
ownership of voting securities, by contract, or otherwise.

 

4.                                      Compensation.  In consideration for
provision of the Services hereunder, during the Term, the Company shall pay
Mr. Rudolph an annual sum of $100,000.00 in monthly installments of $8,333.33,
payable in advance on the first business day of each month during the Term.

 

--------------------------------------------------------------------------------


 

5.                                      Expenses.  The Company will reimburse
Mr. Rudolph for all reasonable out-of-pocket business expenses incurred by
Mr. Rudolph in the performance of the Services hereunder, consistent with the
Company’s standard expense reimbursement policies applicable to its executives;
provided, that any business expenses in excess of $250.00 shall require the
prior written approval of the Company.  Mr. Rudolph shall submit to the Company,
on a monthly basis, an expense report providing an accounting and substantiation
for any reimbursable travel expenses. The Company will reimburse Mr. Rudolph for
such expenses within fifteen (15) business days after its receipt of each
expense report, unless the Company contests the expense report in good faith. 
The Company will provide Mr. Rudolph with assistance in making any travel plans
on behalf of the Company.

 

6.                                      Confidentiality; Work Product.

 

(a)                                  Obligation to Maintain Confidentiality. 
Mr. Rudolph acknowledges that any Confidential Information (as defined in
Section 6(e)) disclosed or made available to him or obtained, observed or known
by him as a direct or indirect consequence of the provision of the Services
pursuant to this Agreement are the property of the Company and its Affiliates. 
Therefore, Mr. Rudolph agrees that he will not at any time (whether during or
after the term of this Agreement) disclose or permit to be disclosed to any
person or entity or, directly or indirectly, utilize for his own account or
permit to be utilized by any person or entity any Confidential Information for
any reason whatsoever without the Company’s express prior written consent. 
Mr. Rudolph agrees to deliver to the Company at the termination of this
Agreement, or at any other time the Company may request (whether during or after
the term of this Agreement), all Confidential Information that he may then
possess or have under his control.  Mr. Rudolph further agrees that any property
situated on the Company’s premises and owned by the Company or any of its
Affiliates, including disks and other storage media, filing cabinets or other
work areas, shall be subject to inspection by the Company and their personnel at
any time, with or without notice.

 

(b)                                  Third Party Information.  Mr. Rudolph
understands that the Company will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty of the
Company to maintain the confidentiality of such information and to use it only
for certain limited purposes.  During the term of this Agreement and thereafter,
and without in any way limiting the provisions of this Section 6, Mr. Rudolph
shall hold all Third Party Information in the strictest confidence and shall not
disclose to anyone (other than personnel of the Company who need to know such
information in connection with their work for the Company) or use, except in
connection with his work for the Company, Third Party Information unless
expressly authorized by the Company in writing.

 

(c)                                  No Restriction on Executive’s Use of Prior
Knowledge.  Nothing in this Section 6 or in the definitions of Confidential
Information or Third

 

3

--------------------------------------------------------------------------------


 

Party Information shall be construed to prevent Mr. Rudolph from using or
disclosing any information known to him prior to the date of this Agreement
(other than information subject to another confidentiality or similar agreement
between Mr. Rudolph and the Company), or his general knowledge and experience in
future employment or business ventures, or information known or which becomes
generally known to and available for use by the public other than as a direct or
indirect result of Mr. Rudolph’s acts or omissions to act.

 

(d)                                  Compelled Disclosure.  If Mr. Rudolph is
required by law or governmental regulation or by subpoena or other valid legal
process to disclose any Confidential Information or Third Party Information to
any person, Mr. Rudolph will immediately provide the Company with written notice
of the applicable law, regulation or process so that the Company may seek a
protective order or other appropriate remedy.  Mr. Rudolph will cooperate fully
with the Company and the Company’s representatives in any attempt by the Company
to obtain any such protective order or other remedy.  If the Company elects not
to seek, or is unsuccessful in obtaining, any such protective order or other
remedy in connection with any requirement that Mr. Rudolph disclose Confidential
Information or Third Party Information, and if Mr. Rudolph furnishes the Company
with a written opinion of reputable legal counsel acceptable to the Company
confirming that the disclosure of such Confidential Information or Third Party
Information is legally required, then Mr. Rudolph may disclose such Confidential
Information or Third Party Information to the extent legally required; provided,
however, that Mr. Rudolph will use all reasonable efforts to ensure that such
disclosed information is treated confidentially by each person to whom it is
disclosed.

 

(e)                                  “Confidential Information” means any and
all data and information concerning the business affairs of the Company, other
than information released to or otherwise generally known by the public or
within the staffing industry.  Without limiting the generality of the foregoing,
“Confidential Information” shall expressly include information relating to any
of the Company’s (a) past, present or prospective business opportunities,
including information concerning acquisition or merger opportunities, (b)
current or prospective clients, including current or prospective client lists,
(c) manners of operation, business plans and processes, or marketing and
recruitment efforts, (d) financial results and projections, (e) personnel
records, or (f) trade secrets, without regard to whether any of the foregoing
matters are deemed confidential, material or important.  “Confidential
Information” does not, however, include any information that Mr. Rudolph has
obtained from a person other than an employee or director of the Company, which
was disclosed to him without a breach of a duty of confidentiality.

 

7.                                      Consultant’s Representations.  Mr.
Rudolph hereby represents and warrants to the Company that (a) the execution,
delivery and performance by him of this Agreement do not and shall not conflict
with, breach, violate or cause a

 

4

--------------------------------------------------------------------------------


 

default under any contract, agreement, instrument, order, judgment or decree to
which he is a party or by which he is otherwise bound, (b) he is not a party to
or bound by any employment agreement, non-compete agreement or confidentiality
agreement with any other person or entity that remains in full force and effect
that could conflict with his duties hereunder and (c) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Mr. Rudolph, enforceable against him in accordance with
its terms.

 

8.                                      Non-Solicitation; Restricted Businesses.

 

(a)                                  During the Term, Mr. Rudolph shall not,
directly or indirectly:

 

(1)                                  induce or attempt to induce any employee of
the Company to leave the employ of the Company, or in any way interfere with the
employment relationship between the Company and any employee thereof;

 

(2)                                  hire or seek to hire any person who is an
employee of the Company as of the Retirement Date; provided, however, that Mr.
Rudolph shall be permitted to hire any person who, at his or her own initiative
and not at the direct or indirect suggestion or behest of Mr. Rudolph,
approaches Mr. Rudolph after the Term, for the purpose of gaining employment
with Mr. Rudolph, or responds to a general employment advertisement that is not
specifically directed at the employee, the Company’s employees generally or any
subset of the Company’s employees;

 

(3)                                  induce or attempt to induce any client,
supplier, licensee or other business relation of the Company (each, a “Business
Relation”) to cease doing business with the Company, or in any other way
unlawfully interfere with the business relationship between any Business
Relation and the Company; provided, however, that this restriction shall not
apply to (A) Mr. Rudolph’s response to an indication by a Business Relation, at
his, her or its own initiative and not at the direct or indirect suggestion or
behest of Mr. Rudolph, of interest in procuring services offered (directly or
indirectly) by Mr. Rudolph, or (B) any general advertisement that is not
specifically directed at such Business Relation, the Business Relations of the
Company generally or any subset of the Company’s Business Relations;

 

(4)                                  be employed by, serve as a director of,
provide consulting or advisory services to, or otherwise participate or invest
in any Restricted Business (as defined in Section 8(b)), unless the Company’s
Board of Directors has provided its prior written consent; provided, however,
that this Section 8(a)(4) shall not prevent Mr. Rudolph from owning up to 2% of
the publicly traded securities of a Restricted Business in which he has no other
involvement; or

 

5

--------------------------------------------------------------------------------


 

(5)                                  provide any consulting, advisory, valuation
or other services, whether retained as an employee or independent contractor, to
any investment banking firm, institutional shareholder, prospective shareholder
or any other person in connection with the evaluation, consideration,
negotiation or consummation of a merger, acquisition, sale, investment or other
corporate transaction that directly or indirectly involves the Company or any of
its subsidiaries, divisions or businesses.

 

(b)                                  “Restricted Business” means a staffing
company that offers or provides temporary or permanent placement of lab
personnel, nurses or other science or healthcare professionals in the United
States.

 

(c)                                  Mr. Rudolph acknowledges and confirms that
he deems the restrictions on his business activities set forth in Section 8(a)
to be reasonable and appropriate, given the foregoing parameters of such
restrictions, the interest in protecting the goodwill of the Company and the
Company’s agreement to provide Mr. Rudolph compensation for Services rendered in
accordance with Section 3.

 

9.                                      Non-Assignability.  None of the parties
hereto shall have the right to assign, delegate or transfer any rights or
obligations hereunder, except that (a) the Company may assign, delegate or
otherwise transfer any or all of its rights and obligations hereunder to a
wholly-owned subsidiary of the Company, and (b) the Company’s rights and
obligations hereunder shall be transferable collectively to any successor of the
Company by operation of law upon a merger or consolidation involving the
Company, or in connection with a sale of all or substantially all of the
Company’s assets (a “Change in Control”).  In the event of a Change in Control,
the Company shall be obligated to (a) cause the Company’s successor to assume
all obligations under this Agreement or (b) pay all then unpaid Consulting
Compensation for the remainder of the initial Term or the remainder of any
subsequent one-year renewal period in a lump sum within five (5) business days
following the consummation of the Change in Control.

 

10.                               Integration.  This Agreement constitutes the
entire agreement of the parties, and supersedes any prior understandings,
agreements or representations by the parties, whether written or oral, with
respect to the subject matter hereof; provided, however, that this Agreement
supplements but does not supersede (a) the Executive Agreement dated
December 31, 2004 (the “Executive Agreement”), by and between the Company and
Mr. Rudolph or (b) the Other Confidentiality Agreements (as defined in the
Executive Agreement).

 

11.                               Amendment.  This Agreement may be amended only
by a writing duly executed by both the Company and Mr. Rudolph.

 

12.                               Waivers; Remedies.  A party hereto may waive
any right or remedy hereunder only in writing.  A waiver by a party hereto of
any right or remedy

 

6

--------------------------------------------------------------------------------


 

hereunder on any one occasion shall not be construed as a bar to any right or
remedy that such party would otherwise have on any other occasion.  No failure
to exercise nor any delay in exercising on the part of any party hereto, any
right, power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights or remedies provided by law.

 

13.                               Counterparts; Facsimile Transmission.  This
Agreement may be executed in two counterparts, each of which shall deemed to be
an original and both of which taken together shall constitute one and the same
agreement.  Each party to this Agreement agrees that it will be bound by its own
facsimile (telefax) signature and that it accepts the facsimile (telefax)
signature of the other party to this Agreement.

 

14.                               Severability.  Each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law.  If any provision of this Agreement is held to be invalid,
illegal or unenforceable in any circumstance, the offending provision shall be
amended so as to be valid, legal and enforceable in such circumstance, to the
fullest extent possible.  If the offending provision cannot be so amended, it
shall be stricken from this Agreement, but the remainder of the Agreement shall
remain in full force and effect.

 

15.                               Remedies.  The parties understand and
acknowledge that any breach of the obligations in Section 6 of this Agreement
would cause the Company substantial immeasurable and irreparable injury for
which monetary damages would not compensate it.  Accordingly, the parties agree
that in the event of any violation of Section 6, in addition to any damages or
other remedies allowed by or available at law or equity, the parties shall be
entitled to temporary, preliminary, and/or interim injunctive relief from any
Court of competent jurisdiction.

 

16.                               Independent Contractor.  The parties expressly
understand and agree that the relationship of Mr. Rudolph to the Company with
respect to this Agreement is that of an independent contractor.

 

17.                               Choice of Law; Jurisdiction.  All questions
concerning the construction, validity and interpretation of this Agreement will
be governed by and construed and enforced in accordance with the laws of the
state of California, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of California or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of California.

 

7

--------------------------------------------------------------------------------


 

18.                               Binding Arbitration.

 

(a)                                  The parties agree that any dispute or
controversy arising out of, relating to, or in any way connected to this
Agreement or the interpretation, validity, construction, performance, breach, or
termination thereof shall be settled by binding neutral arbitration in
accordance with the then in effect American Arbitration Association National
Rules for the Resolution of Employment Disputes (the “AAA Rules”).  The
arbitrator may grant injunctions or other relief in such dispute or
controversy.  The decision of the arbitrator shall be in writing, and shall be
final, conclusive, and binding on the parties to the arbitration.  Judgment may
be entered on the arbitrator’s decision in any court of competent jurisdiction.

 

(b)                                 Each of the parties understands that, by
consenting to the arbitration provisions of this Agreement, he or it is waiving
their right to a jury trial.

 

(c)                                  The arbitrator shall apply California law
to the merits of any dispute or claim, without reference to rules of conflicts
of law.  The arbitration proceedings shall be governed by the United States
Arbitration Act, 9 U.S.C. Sections 1 et seq., and by the AAA Rules, without
reference to state arbitration law, except that each party shall be entitled to
discovery of essential documents and witnesses, as determined by the
arbitrator.  Each party shall also be entitled to pursue all remedies, damages
or claims that would be available if the case had been litigated in the judicial
forum having jurisdiction over it.

 

(d)                                 Each of the parties hereby consents to the
exclusive jurisdiction and venue of the state and federal courts located in Los
Angeles County, California for any action or proceeding arising from or relating
to this Agreement, all disputes or issues arising from or relating in any way to
Mr. Rudolph’s relationship with the Company, or any action or proceeding
relating to any arbitration in which the Company and Mr. Rudolph are
participants.  Any arbitration conducted pursuant to this Agreement shall be
held in Los Angeles County, California.

 

(e)                                  Notwithstanding any other provision to this
Agreement, either party to this Agreement may apply to any court of competent
jurisdiction located in Los Angeles County, California for a temporary
restraining order, preliminary injunction, or other interim or conservatory
relief, as necessary, without breach of this arbitration agreement and without
abridgement of the powers of the arbitrator.

 

(f)                                    Any arbitration proceedings conducted
under the terms of this Agreement will be conducted confidentially.  All
documents, testimony and records shall be received, heard and maintained by the
arbitrator(s) in confidence and under seal, and shall be available for
inspection only by the arbitrator(s), the parties and their respective attorneys
and their respective experts, who shall agree

 

8

--------------------------------------------------------------------------------


 

in advance and in writing to receive and maintain all such information in
confidence.

 

(g)                                 The Company shall pay all expenses related
to the arbitration that would not have been incurred if the case had been
brought in court.  However, the prevailing party may recover his or its
reasonable attorneys’ fees and expenses to the extent permitted by law.

[SIGNATURE PAGE FOLLOWS]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date set forth in the preamble hereto.

 

 

ON ASSIGNMENT, INC.

 

 

 

 

 

By:

/s/ Peter Dameris

 

 

Peter Dameris, President and Chief Executive
Officer

 

 

 

/s/ Ronald W. Rudolph

 

 

Ronald W. Rudolph

 

--------------------------------------------------------------------------------